F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          FEB 7 2002
                                    TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                               Clerk

 RICKY TYREE,

          Petitioner - Appellant,
 v.                                                    No. 01-7126
                                                 (D.C. No. 01-CV-279-SX)
 BOBBY BOONE, Warden,                                   (E.D. Okla.)

          Respondent - Appellee.


                             ORDER AND JUDGMENT *


Before EBEL, KELLY, and LUCERO, Circuit Judges. **


      Mr. Tyree seeks to appeal the district court’s dismissal of his habeas

petition pursuant to 28 U.S.C. § 2241. In addition to conditions of confinement

claims based upon double celling, overcrowding and denial of access to the

courts, his petition claimed that the Oklahoma courts’ denial of postconviction

relief amounted to a denial of due process and that a new prison policy was being


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
applied to his sentence in violation of the Ex Post Facto Clause. R. Doc. 2. The

district court directed Mr. Tyree to amend his complaint to address only

challenges to the execution of his sentence, R. Doc. 4. See Montez v. McKinna,

208 F.3d 862, 865 (10th Cir. 2000); Bradshaw v. Story, 86 F.3d 164, 166 (10th

Cir. 1996) (noting that § 2241 “is not an additional, alternative, or supplemental

remedy”). When Mr. Tyree did not file an amended petition, the district court

entered a minute order dismissing his petition for failure to file a proper amended

complaint. R. Doc. 5. The minute order did not indicate whether the dismissal

was with or without prejudice.

      On appeal, Mr. Tyree argues that § 2254 remedies are inadequate or

ineffective, 1 in part because of the one-year limitation period, but that same

limitation period applies to habeas claims under § 2241 See 28 U.S.C.

§ 2244(d)(1). Moreover, § 2241 may not be used to evade the requirements of

§ 2254. See, e.g., Greenawalt v. Stewart, 105 F.3d 1287, 1287 (9th Cir. 1997)

(§ 2241 could not be used to evade the limitation on second or successive § 2254

petitions). As a general rule, challenges to the fact or duration of imprisonment

are cognizable under 28 U.S.C. § 2254. Preiser v. Rodriguez, 411 U.S. 475, 500

(1973). Federal claims concerning the conditions of confinement are more



      1
       The “inadequate or ineffective” requirement comes from 28 U.S.C. §
2255. See Caravalho v. Pugh, 177 F.3d 1177, 1178 (10th Cir. 1999).

                                         -2-
properly brought pursuant to 42 U.S.C. § 1983, not 28 U.S.C. § 2241. Rael v.

Williams, 223 F.3d 1153, 1154 (10th Cir. 2000), cert. denied, 531 U.S. 1083

(2001).

      A district court has power to dismiss a case with prejudice for failure to

prosecute or failure to comply with a court order. See Fed. R. Civ. P. 41(b). We

believe the substance of the dismissal in this case, however, was a failure to

allege claims cognizable under § 2241. See Trujillo v. Colorado, 649 F.2d 823,

825 (10th Cir. 1981) (citing Mann v. Merrill Lynch, Pierce, Fenner & Smith, 488

F.2d 75, 76 (5th Cir. 1973) (per curiam) (“Since the original action was dismissed

basically because requisite jurisdictional allegations were missing, and not

because Mann disobeyed the Court, that dismissal does not operate as an

adjudication upon the merits.”)). Accordingly, we interpret the dismissal as one

with prejudice insofar as the § 2241 jurisdictional issue, but without prejudice as

to the other claims raised in the petition for which there was no ruling on the

merits. See Pack v. Yusuff, 218 F.3d 448, 454 (5th Cir. 2000); Rael, 223 F.3d at

1154-55.

      So interpreted, we conclude that Mr. Tyree has failed to make “a

substantial showing of the denial of a constitutional right,” 28 U.S.C.




                                         -3-
§ 2253(c)(2), Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). We DENY Mr.

Tyree a certificate of appealability (“COA”) and DISMISS the appeal.

                                     Entered for the Court


                                     Paul J. Kelly, Jr.
                                     Circuit Judge




                                      -4-